ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




            Karimi v. 401 North Wabash Venture, LLC, 2011 IL App (1st) 102670




Appellate Court            FARID KARIMI and MAHMOBAH KASHANI, Plaintiffs-Appellants,
Caption                    v. 401 NORTH WABASH VENTURE, LLC, a Delaware Limited
                           Liability Company; TRUMP CHICAGO MANAGING MEMBER LLC,
                           a Delaware Limited Liability Company; and DEUTSCH BANK TRUST
                           COMPANY AMERICAS, Defendants-Appellees.



District & No.             First District, Second Division
                           Docket No. 1-10-2670


Filed                      July 26, 2011


Held                       In an action seeking a declaration that the condominium purchase
(Note: This syllabus       agreement plaintiffs entered into with defendants was still in effect when
constitutes no part of     the condominium was sold to a third party, the trial court properly
the opinion of the court   dismissed plaintiffs’ complaint alleging breach of contract, unjust
but has been prepared      enrichment, conversion and that the liquidated damages provision was
by the Reporter of         unenforceable, since a declaratory judgment claim was not the proper
Decisions for the          method to present breach of contract allegations, defendants properly
convenience of the         terminated the contract before selling the unit to a third party, the claims
reader.)
                           that defendants improperly retained the earnest money and earned interest
                           were based on conclusions of law or fact that were not supported by
                           specific factual allegations, unjust enrichment is not applicable to a claim
                           based on a specific contract, the earnest money at issue was not a proper
                           subject of a conversion claim, and the liquidated damages provision was
                           not an unenforceable penalty.
Decision Under              Appeal from the Circuit Court of Cook County, No. 2009-CH-37433; the
Review                      Hon. Peter Flynn, Judge, presiding.



Judgment                    Affirmed.


Counsel on                  John A. Kukankos, P.C., of Chicago (John A. Kukankos, of counsel), for
Appeal                      appellants.

                            Novack & Macey LLP, of Chicago (Stephen Novack, John F.
                            Shonkwiler, and Rebekah H. Parker, of counsel), for appellees.


Panel                       JUSTICE HARRIS delivered the judgment of the court, with opinion.
                            Presiding Justice Cunningham and Justice Connors concurred in the
                            judgment and opinion.



                                               OPINION

¶1           Plaintiffs Farid Karimi and Mahmobah Kashani appeal the trial court’s dismissal of their
        first amended complaint pursuant to section 2-615 of the Code of Civil Procedure (735 ILCS
        5/2-615 (West 2006)). On appeal, plaintiffs contend the trial court erred in dismissing counts
        I through VI of their complaint.1 In their complaint, plaintiffs sought a declaration that the
        condominium purchase agreement they entered into with defendants was still in effect when
        defendants sold the condominium unit to a third party and that defendants improperly
        retained as liquidated damages the earnest money and earned interest. Plaintiffs also alleged
        breach of contract, unjust enrichment, and conversion. Plaintiffs further argued that the
        liquidated damages provision in the purchase agreement is unenforceable because it fails to
        set a certain sum as liquidated damages and effectively operates as a penalty. For the reasons
        hereinafter set forth, we affirm.

¶2                                       JURISDICTION
¶3          The trial court entered a final judgment in the instant case on August 5, 2010, and

                1
                Although plaintiffs argue in their brief that they are appealing the dismissal of counts II
        through VII, in the argument section they address counts I through VI without mention of count VII.
        Therefore, plaintiffs have waived review of the dismissal of count VII pursuant to Illinois Supreme
        Court Rule 341(h)(7). Ill. S. Ct. R. 341(h)(7) (eff. Sept. 1, 2006).

                                                   -2-
     plaintiffs filed their notice of appeal on September 3, 2010. Accordingly, this court has
     jurisdiction pursuant to Illinois Supreme Court Rules 301 and 303 governing appeals from
     final judgments entered below. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff. May 30,
     2008).

¶4                                      BACKGROUND
¶5       The following facts are taken from plaintiffs’ first amended complaint and attached
     exhibits. On or about September 25, 2003, plaintiffs entered into an agreement with
     defendants to purchase condominium 46A (later renamed 47A) and parking spaces 253, 254
     and 255 at the Trump International Hotel and Tower. The total purchase price was
     $2,188,464 and pursuant to the purchase agreement, plaintiffs deposited $328,269.60 (15%
     of the purchase price) as earnest money. The agreement provided an anticipated closing date
     of late 2008.
¶6       On September 5, 2008, defendants notified plaintiffs that the unit would be substantially
     completed and ready to close on October 6, 2008. However, the closing was extended to May
     15, 2009, due to plaintiffs’ inability to obtain financing. Plaintiffs failed to close on May 15,
     2009, and in a letter dated July 6, 2009, defendants declared:
                 “The time and date for closing and the applicable cure period per the default
             notice has elapsed and Purchaser has not closed on the unit. Therefore, Purchaser is
             in breach of and in default under the Purchase Agreement. Consequently, Seller
             hereby terminates the Purchase Agreement.”
     Whereupon, defendants retained the earnest money and earned interest as liquidated
     damages. In November 2009, defendants subsequently sold the unit and one less parking
     space to a third party for $2.5 million.
¶7       Plaintiffs filed a seven-count first amended complaint. Count I alleged that the purchase
     agreement was still in effect and sought a declaration of the parties’ rights under the
     agreement; count II alleged breach of contract; count III sought a declaration that the earnest
     money deposit should be returned; count IV sought a declaration, in the alternative, that the
     liquidated damages clause is unenforceable; count V alleged unjust enrichment; count VI
     alleged conversion; and count VII alleged a violation of the Illinois Consumer Fraud and
     Deceptive Business Practices Act (815 ILCS 505/1 et seq. (West 2006)). Defendants filed
     a motion to dismiss pursuant to section 2-615, and on August 5, 2010, the trial court granted
     the motion and dismissed the complaint with prejudice. Plaintiffs filed this timely appeal.

¶8                                       ANALYSIS
¶9      On appeal, plaintiffs challenge the trial court’s dismissal of counts I through VI. A
     motion to dismiss pursuant to section 2-615 challenges the legal sufficiency of the complaint.
     Dloogatch v. Brincat, 396 Ill. App. 3d 842, 846 (2009). In ruling on the motion, the court
     accepts as true all well-pleaded facts in the complaint as well as all reasonable inferences
     drawn therefrom. Vitro v. Mihelcic, 209 Ill. 2d 76, 81 (2004). Any exhibits attached to the
     complaint are also considered. Beahringer v. Page, 204 Ill. 2d 363, 365 (2003). Dismissal


                                               -3-
       under section 2-615 is proper if the pleadings and attachments, when construed in the light
       most favorable to the plaintiff, clearly show that plaintiff cannot prove any set of facts that
       would entitle him to relief. Board of Directors of Bloomfield Club Recreation Ass’n v.
       Hoffman Group, Inc., 186 Ill. 2d 419, 424 (1999). Review of the trial court’s dismissal of
       plaintiff’s complaint pursuant to section 2-615 is de novo. Doe v. McKay, 183 Ill. 2d 272,
       274 (1998).
¶ 10        Counts I and III, respectively, request the court to issue a declaratory judgment. A claim
       for declaratory judgment, however, is not the proper vehicle for presenting what are, in
       essence, plaintiffs’ breach of contract allegations. The declaratory judgment process allows
       a court to address a controversy after a dispute arises but before steps are taken that give rise
       to a claim for damages or other relief. Beahringer, 204 Ill. 2d at 372-73. Although a
       declaratory judgment action is proper to determine the parties’ existing rights, a court may
       dismiss such an action if “a party, seeks to enforce his rights after the fact.” Senese v.
       Climatemp, Inc., 222 Ill. App. 3d 302, 314 (1991). Here, defendants have already terminated
       the purchase agreement and sold the unit to a third party. Plaintiffs are seeking “to enforce
       [their] rights after the fact” and these allegations are properly breach of contract allegations.
       The dismissal of the declaratory judgment counts was proper on that basis.
¶ 11        Even on the merits, plaintiffs’ allegations in counts I through III fail to state a cause of
       action upon which relief can be granted. Count I essentially contends that defendants
       breached the purchase agreement by selling the unit to a third party while the agreement was
       still in full force and effect. Count II, alleging straightforward breach of contract, echoes
       count I and adds that defendants further breached the agreement by failing to maintain
       plaintiffs’ earnest money in an interest-bearing account. Count III alleges that defendants
       failed to return plaintiffs’ earnest money and earned interest pursuant to paragraph 12 of the
       purchase agreement. Paragraph 12(a) states as follows:
                    “Time is of the essence with regard to Purchaser’s obligations and covenants
                hereunder. In the event of a default or breach of this Purchase Agreement by
                Purchaser, Seller shall notify Purchaser of such breach or default and of the
                opportunity, which shall be given the Purchaser, to remedy such breach or default
                within twenty (20) days after the date such notice was received. If Purchaser fails to
                remedy such breach or default within twenty (20) days after receipt of Seller’s notice,
                then, subject to the limitations set forth below, Seller may terminate this Purchase
                Agreement and, as its sole and exclusive remedy upon termination, retain as
                liquidated damages from Purchaser an amount equal to the sum of (i) the amount set
                forth *** required to be paid as an Earnest Money deposit and (ii) all amounts paid
                or to be paid by Purchaser to Seller for any other services or work performed or to be
                performed by Seller. *** In accordance with Section 1703(d) of the Interstate Land
                Sales Full Disclosure Act, if Seller is otherwise entitled to the liquidated damages
                described above, Seller shall return to Purchaser amounts paid to Seller (excluding
                interest paid under the Purchase Agreement) in excess of: (x) 15% of the Purchase
                Price (excluding any interest owed under the Purchase Agreement) or (y) the amount
                of Seller’s actual damages, whichever is greater.”
¶ 12        Plaintiffs’ first amended complaint states that defendants first notified plaintiffs that the

                                                  -4-
       unit would be ready to close on October 6, 2008. Due to plaintiffs’ inability to obtain
       financing, the closing was extended to May 15, 2009. Plaintiffs, however, failed to close on
       that date and on July 6, 2009, more than 20 days later, defendants sent a letter to plaintiffs
       terminating the purchase agreement. After terminating the agreement, defendants sold the
       unit to a third party. The facts alleged by plaintiffs show that defendants properly terminated
       the purchase agreement pursuant to paragraph 12(a) before selling the unit to a third party.
       Accordingly, plaintiffs’ allegation that the purchase agreement was in full force and effect
       when defendants sold the unit to a third party (counts I and II) is incorrect and plaintiffs
       cannot prove any set of facts entitling them to relief.
¶ 13        The remaining allegations contained in counts II and III also fail to state a cause of action
       upon which relief can be granted. In support of their contentions, plaintiffs merely conclude
       that “[u]pon information and belief, the account into which the Trump defendants placed the
       Earnest Money Deposit failed to pay any interest for a period of time” (count II); and,
       interpreting the purchase agreement against defendants, the liquidated damages provision in
       paragraph 12 requires the return of plaintiffs’ earnest money and earned interest because
       defendants suffered no damages (count III). In opposing a motion to dismiss pursuant to
       section 2-615, plaintiffs cannot rely on mere conclusions of law or fact unsupported by
       specific factual allegations. Dloogatch, 396 Ill. App. 3d at 850. Dismissal of counts I through
       III of plaintiffs’ complaint was proper.
¶ 14        Count V of plaintiffs’ first amended complaint alleges unjust enrichment. Under this
       theory of recovery, plaintiffs must show that defendants “voluntarily accepted a benefit
       which would be inequitable for [them] to retain without payment.” People ex rel. Hartigan
       v. E&E Hauling, Inc., 153 Ill. 2d 473, 497 (1992). However, where a specific contract
       governs the relationship between the parties, the doctrine of unjust enrichment is
       inapplicable. La Throp v. Bell Federal Savings & Loan Ass’n, 68 Ill. 2d 375, 391 (1977). If
       the complaint expressly alleges a contract, the count alleging unjust enrichment is properly
       dismissed. Hartigan, 153 Ill. 2d at 497. Here, plaintiffs’ first amended complaint states that
       the parties executed a purchase agreement. Count V does not argue in the alternative that the
       contract was invalid, no longer in full force and effect, or otherwise unenforceable. Instead,
       it incorporates the allegations of counts I through IV, which allege the existence of an
       enforceable purchase agreement. Therefore, the trial court properly dismissed count V of
       plaintiffs’ first amended complaint.
¶ 15        Count VI alleges conversion based on defendants’ wrongful possession and ownership
       of plaintiffs’ earnest money and earned interest. Conversion is the improper “deprivation of
       one who has a right to the immediate possession of the object unlawfully held.” Bender v.
       Consolidated Mink Ranch, Inc., 110 Ill. App. 3d 207, 213 (1982). The subject of conversion
       must be “an identifiable object.” In re Thebus, 108 Ill. 2d 255, 260 (1985). Money may be
       the subject of conversion, but only if it is shown that the money “at all times belonged to the
       plaintiff and that the defendant converted it to his own use.” Thebus, 108 Ill. 2d at 261. The
       general rule, however, is that an action for conversion may not be maintained for money
       representing a general debt or obligation. Thebus, 108 Ill. 2d at 261. The purchase agreement
       states that “[e]arnest money so paid and deposited shall be held for the mutual benefit of
       Seller and Purchaser.” Thus, the earnest money at issue here does not belong to plaintiffs at

                                                  -5-
       all times. Furthermore, it represents plaintiffs’ obligation to fulfill the contract. Since the
       earnest money here is not the proper subject of a conversion claim, dismissal of count VI was
       proper.
¶ 16        The dismissal of count IV presents a more complicated issue as it concerns the validity
       and enforceability of the liquidated damages clause contained in paragraph 12(a) of the
       purchase agreement. No fixed rule applies to all liquidated damages provisions, and courts
       must evaluate each one on its own facts and circumstances. Jameson Realty Group v.
       Kostiner, 351 Ill. App. 3d 416, 423 (2004). In general, under Illinois law a liquidated
       damages provision is “valid and enforceable in a real estate contract, when: (1) the parties
       intended to agree in advance to the settlement of damages that might arise from the breach;
       (2) the amount of liquidated damages was reasonable at the time of contracting, bearing some
       relation to the damages which might be sustained; and (3) actual damages would be uncertain
       in amount and difficult to prove.” Grossinger Motorcorp, Inc. v. American National Bank
       & Trust Co., 240 Ill. App. 3d 737, 749-50 (1992). Parties often include liquidated damages
       provisions in real estate transactions “to avoid the difficulty of ascertaining and proving
       damages by such methods as market value, resale value or otherwise.” Siegel v. Levy
       Organization Development Co., 182 Ill. App. 3d 859, 861 (1989).
¶ 17        In Siegel, we upheld as enforceable a clause in the purchase agreement providing that in
       case of buyer default all sums theretofore paid by the buyer, including earnest money, would
       be forfeited as liquidated damages. Siegel, 182 Ill. App. 3d at 862. We found that damages
       in the amount of $320,000 earnest money paid toward the purchase of a $1.6 million
       condominium was reasonable in light of losses that might have been anticipated at the time
       of contracting and the difficulty of ascertaining losses in the event of a breach. Id.
¶ 18        Plaintiffs first contend that paragraph 12(a) is unenforceable because it fails to set a
       certain sum as liquidated damages. Plaintiffs argue that a set sum evidences the parties’
       agreement on the settlement of damages, and paragraph 12(a)’s reference to amounts paid
       for other services or work performed by defendants, in addition to the earnest money, shows
       that they did not agree to a liquidated sum. However, in a real estate contract liquidated
       damages specified as “ ‘all sums theretofore paid to Seller’ ” including earnest money and
       payment for extras, have been upheld as “reasonable in light of any losses that could have
       been anticipated at the time of the contract.” Siegel, 182 Ill. App. 3d at 862. See also Morris
       v. Flores, 174 Ill. App. 3d 504, 507 (1988) (enforceable liquidated damages clause provided
       that plaintiff would forfeit all money deposited under the contract, including earnest money).
       In their brief, plaintiffs acknowledge that “[a]t the time of contracting, it remained possible
       that Plaintiffs would, during the more than five-year period from execution of the Purchase
       Agreement to completion of the construction of the Unit, pay additional deposits for other
       services or work” performed by defendants. Plaintiffs, then, understood and agreed that the
       earnest money and additional deposits were the amount designated as liquidated damages in
       paragraph 12(a) when they executed the purchase agreement, and their argument that the
       parties did not agree to a set sum is not persuasive.
¶ 19        Plaintiffs dispute the applicability of Siegel, arguing that despite language in the
       liquidated damages provision referring to “all sums theretofore paid,” the Siegel court’s
       holding focused only on the earnest money deposited. The provision in Siegel stated that in

                                                -6-
       case of a purchaser breach, “ ‘all sums theretofore paid to Seller (including without limitation
       earnest money and payments for Extras) by Purchaser shall be forfeited as liquidated
       damages.’ ” Siegel, 182 Ill. App. 3d at 862. The Siegel court approved of the trial court’s
       reasoning evidenced as follows:
                “ ‘[I]t says including without limitation, but it does refer to the earnest money
                deposit, so it’s not only just saying all sums but it seems to me that the parties are
                specifically focusing in on at least the earnest money which is set forth in the
                contract and that is clear.’ ” (Emphasis added.). Siegel, 182 Ill. App. 3d at 862.
       Contrary to plaintiffs’ contention, the Siegel court did not interpret the liquidated damages
       amount to include only the earnest money deposit and not “ ‘all sums.’ ” Id. Rather, it
       reasoned that the provision adequately stipulated an amount of damages despite the
       “ ‘without limitation’ ” language because the parties clearly intended to make the earnest
       money amount, which was clearly set, central to the provision. Id. Here, as in Siegel, the set
       sum of plaintiffs’ earnest money was the focus of the liquidated damages amount, and the
       inclusion of payments for other work or services did not render the amount uncertain at the
       time of contracting.
¶ 20       Plaintiffs also contend that the liquidated damages provision is unenforceable because
       extrinsic evidence is required to determine the actual amount. As support, plaintiffs cite
       Hamming v. Murphy, 83 Ill. App. 3d 1130 (1980), and First National Bank & Trust Co. of
       Barrington v. Maas, 26 Ill. App. 3d 733 (1975). However, both cases involved installment
       contracts for the purchase of land and the subsequent forfeiture of installment payments,
       neither of which is at issue here. Furthermore, they do not support plaintiffs’ contention that
       a provision requiring the introduction of outside evidence is not adequately liquidated. The
       court in Hamming noted that under Illinois law, in order for the seller to retain all installment
       payments made as liquidated damages there must be proof that the amount did not exceed
       the fair rental value of the property. Hamming, 83 Ill. App. 3d at 1136. Since no such
       evidence was presented at trial, the court in Hamming held that the cause would be remanded
       to the trial court to determine whether the installment payments represented the fair rental
       value of the property. Hamming, 83 Ill. App. 3d at 1137. See also Maas, 26 Ill. App. 3d at
       739 (appellate court upheld the liquidated damages provision where the evidence showed the
       amount did not exceed the fair rental value of the property). In both cases, the courts
       considered evidence outside the information contained in the contracts to determine the
       liquidated amount.
¶ 21       Plaintiffs’ final contention is that the liquidated damages provision is an unenforceable
       penalty. Unlike the provisions upheld in Siegel and Morris discussed above, paragraph 12(a)
       refers to actual damages in determining the liquidated damages amount. The question is
       whether that reference is fatal to the enforcement of the liquidated damages provision. A
       provision that allows defendants the option to receive liquidated damages or seek actual
       damages is unenforceable as a penalty. Grossinger, 240 Ill. App. 3d at 752. In Grossinger,
       the purchase contract provided that if the plaintiff caused the contract to terminate, “ ‘the
       earnest money shall be forfeited to the [defendant] to be retained by the [defendant] as
       liquidated damages, or at [defendant]’s option, [defendant] may exercise any other remedy
       available at law.’ ” Grossinger, 240 Ill. App. 3d at 740. This court held that the provision

                                                 -7-
       was unenforceable because it penalized the plaintiff by giving defendants a minimum
       recovery regardless of actual damages, and also allowed defendants to disregard liquidated
       damages if actual damages exceeded the specified amount. Grossinger, 240 Ill. App. 3d at
       751. See also Catholic Charities of the Archdiocese of Chicago v. Thorpe, 318 Ill. App. 3d
       304, 311-13 (2000) (held that a liquidated damages provision giving the seller the option to
       claim the earnest money as liquidated damages is unenforceable as a penalty). Such a
       provision negates the purpose of liquidated damages, which is to provide parties with an
       agreed-upon, predetermined damages amount when actual damages may be difficult to
       ascertain. Hickox v. Bell, 195 Ill. App. 3d 976, 987-88 (1990).
¶ 22        Despite its reference to actual damages, paragraph 12(a) does not give defendants the
       option to seek actual damages. Although a calculation of actual damages may be necessary
       to determine a liquidated damages amount, defendants can receive no more than the amount
       plaintiffs have deposited pursuant to the agreement, even if actual damages prove greater
       than the sum deposited. Furthermore, unlike the clauses in Grossinger and Catholic
       Charities, no provision in the agreement allows defendants the option to pursue actual
       damages in case of plaintiffs’ breach. As discussed above, plaintiffs had knowledge of and
       agreed to the amounts included as liquidated damages at the time of contracting, and
       defendants have no option to disregard that amount. The liquidated damages provision at
       issue here is not an unenforceable penalty.
¶ 23        Plaintiffs also argue that paragraph 12(a) operates as a penalty because defendants
       suffered no actual damages. Instead, defendants sold the unit for approximately $400,000
       more than the contract price contained in the purchase agreement with plaintiffs. Citing
       Penske Truck Leasing Co. v. Chemetco, Inc., 311 Ill. App. 3d 447 (2000), plaintiffs argue
       that “when a party receives both substantial liquidated damages and windfall profits, the
       court will consider the damages unreasonable.” Penske, however, concerned a provision with
       alternate methods of computing liquidated damages dependent on whether the nondefaulting
       party retained or sold the leased trucks at issue in the contract. Penske, 311 Ill. App. 3d at
       455. The court in Penske held that allowing the plaintiffs to retain the trucks, calculate
       liquidated damages based on that retention, then shortly thereafter sell the trucks at a profit
       would constitute unreasonable damages. Penske, 311 Ill. App. 3d at 457. It reasoned that “it
       was never the intention of the parties to permit plaintiff to proceed under the method of
       recovery used when plaintiff decides to retain the vehicles but later sells the vehicles and
       reaps a windfall in the process.” Penske, 311 Ill. App. 3d at 457. Unlike the liquidated
       damages provision in Penske, paragraph 12(a) does not contain alternate methods for
       computing damages depending on whether defendants retain or sell the condominium unit
       at issue. Defendants here properly claimed liquidated damages for plaintiffs’ default pursuant
       to the purchase agreement. Furthermore, unlike the provision in Penske, under the terms of
       this agreement whether defendants eventually sold the unit, and any proceeds from a sale,
       are irrelevant to the liquidated damages issue.2

               2
               The parties also argue whether the following federal cases or cases from other jurisdictions,
       Yockey v. Horn, 880 F.2d 945 (7th Cir. 1989), Vanderbeek v. Barefoot, 226 F. App’x 3d 209 (3d Cir.
       2007), and Wasserman’s Inc. v. Township of Middletown, 645 A.2d 100 (N.J. 1994), support

                                                   -8-
¶ 24         A term fixing unreasonably large liquidated damages, however, may be unenforceable
       as a penalty on public policy grounds. Penske, 311 Ill. App. 3d at 454. The reasonableness
       of the amount, though, depends not on the actual damages suffered by the nonbreaching
       party, but on whether the amount reasonably forecasts and bears some relation to the parties’
       potential loss as determined at the time of contracting. Jameson, 351 Ill. App. 3d at 423.
       Courts have considered earnest money representing up to 20% of the purchase price a
       reasonable sum as liquidated damages. See Siegel, 182 Ill. App. 3d at 860. Here, the earnest
       money represented 15% of the purchase price, and plaintiffs acknowledge they did not make
       further payments for other services or work. Liquidated damages in the amount of 15% of
       the purchase price is a reasonable amount considering the potential loss each party faced at
       the time of contracting. Siegel, 182 Ill. App. 3d at 862. Furthermore, plaintiffs’ argument
       concerning defendant’s sale of the unit for $400,000 more than the contract price proves the
       validity of the liquidated damages provision because it shows how uncertain and difficult it
       was for the parties to ascertain actual damages at the time of contracting. See Jameson, 351
       Ill. App. 3d at 427.
¶ 25        Finally, plaintiffs contend that in a case such as the one at bar, where the nonbreaching
       party suffered no actual damages but instead reaped a handsome profit, enforcing the
       liquidated damages clause would be “obnoxious.” As support, plaintiffs cite Radloff v.
       Haase, 196 Ill. 365 (1902). Radloff concerned a liquidated damages provision contained
       within a covenant not to compete. Radloff, 196 Ill. at 366. The defendant sold his bakery to
       the plaintiff and in the contract promised not to engage in the bakery business within a five-
       block radius. Id. The contract further stated that the defendant agreed to pay a sum of $2,000
       if he violated the agreement. Id. The plaintiff subsequently sold the bakery to a third party
       and moved out of Illinois. Id. at 366-67. Approximately one year later, the defendant opened
       a bakery business across the street from his former business without the plaintiff’s consent.
       Id. at 367. The plaintiff brought suit, seeking damages from defendant’s violation of the
       initial contract although he presented no evidence of actual damages from the breach.
       Radloff, 196 Ill. at 367. Our supreme court noted that the terms of the contract in Radloff did
       not make clear whether the damages provision contained therein was a liquidated damages
       provision or a penalty. Id. In determining whether or not the amount specified was liquidated
       damages, the court in Radloff reasoned that “the idea of the courts is to ascertain, if possible,
       the actual damages sustained, and if it is possible to ascertain the actual damages, or if the
       amount of liquidated damages mentioned in the contract is exorbitant, the court will construe
       the amount as a penalty, rather than as liquidated damages.” Radloff, 196 Ill. at 368. It found
       that the plaintiff “has not been engaged in the bakery business at Chicago a single day since
       [the defendant] re-entered the restricted territory, nor has he been in any way injured by the
       action of [the defendant] *** and to construe this contract as liquidated damages would work
       absurdity and oppression.” Radloff, 196 Ill. at 369.


       plaintiffs or defendants. These cases state the Restatement (Second) of Contracts’ position that the
       reasonableness of a liquidated damages provision may be determined either at the time of contracting
       or at the time of injury. Since Illinois law adequately addresses the issue, we need not consider these
       cases any further.

                                                    -9-
¶ 26        Unlike the contract in Radloff, the purchase agreement here concerns a real estate
       transaction with a provision explicitly designating an amount as liquidated damages. Where
       damages for breach of contract would be uncertain or difficult to calculate, our supreme court
       has upheld a reasonable amount stipulated at the time of contracting as liquidated damages
       without regard to actual damages. See Weiss v. United States Fidelity & Guaranty Co., 300
       Ill. 11, 17 (1921). In Weiss, the plaintiff contracted with the defendant to remodel a three-
       story building he owned. Weiss, 300 Ill. at 12-13. The contract provided that the project
       would be completed no later than January 15, 1917, and defendant would pay as liquidated
       damages $15 per day for each day thereafter until completion. Id. at 13. The defendant
       subsequently failed to complete the project and the plaintiff hired another contractor who
       finished the job on July 10, 1917, at an additional cost of $872.64. Weiss, 300 Ill. at 14-15.
       The supreme court held that under the terms of the contract, the plaintiff was entitled to
       $2,625 in liquidated damages. Weiss, 300 Ill. at 18-19. It reasoned that at the time of
       contracting, the parties reasonably presumed that any delay that might occur would be minor
       and the amount of $15 per day was not excessive in light of that time frame. Weiss, 300 Ill.
       at 18. It acknowledged that a liquidated damages provision specifying a certain amount per
       day “ ‘could be extended to such length of time as to become grossly excessive,’ ” but the
       “ ‘fact that the delay in the particular case was long continued to a time that may be said to
       be unreasonable or unusual cannot be looked to’ ” in determining whether to enforce a
       liquidated damages provision. Weiss, 300 Ill. at 19.
¶ 27        The purpose of a liquidated damages provision is to provide parties with a reasonable
       predetermined damages amount where actual damages may be difficult to ascertain. Hickox,
       195 Ill. App. 3d at 987-88. Courts generally give effect to such provisions “if the parties have
       expressed their agreement in clear and explicit terms and there is no evidence of fraud or
       unconscionable oppression.” Hartford Fire Insurance Co. v. Architectural Management,
       Inc., 194 Ill. App. 3d 110, 115 (1990). As discussed above, plaintiffs here understood and
       agreed to the explicit terms of paragraph 12(a) when they entered into the purchase
       agreement, and they make no claim that fraud or unconscionable oppression played a role in
       inducing them to sign the contract. The nature of a liquidated damages provision is such that
       the set amount may at times exceed actual damages, and other times actual damages may
       exceed the set amount. In entering into the purchase agreement, both parties here agreed to
       accept this inherent risk. Newcastle Properties, Inc. v. Shalowitz, 221 Ill. App. 3d 716, 725
       (1991). Although defendants could have elected not to seek liquidated damages given the
       circumstances here, they have the right to pursue such damages under paragraph 12(a), and
       the provision is valid and enforceable. The trial court properly dismissed plaintiffs’
       complaint.
¶ 28        Defendants argue in their brief that paragraph 12(a) is valid and enforceable because its
       provision that the seller would return amounts paid “in excess of: (x) 15% of the Purchase
       Price (excluding any interest owed under the Purchase Agreement) or (y) the amount of
       Seller’s actual damages, whichever is greater” tracks the language of the Interstate Land
       Sales Full Disclosure Act (15 U.S.C. § 1703(d) (2006)). Due to our disposition of the appeal,
       we need not consider this argument.
¶ 29        For the foregoing reasons, the judgment of the circuit court is affirmed.

                                                -10-
¶ 30   Affirmed.




                   -11-